Citation Nr: 1024354	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  02-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for a lung disability.




ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1941 to April 1942, and from February 1945 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a decision in December 2003, the Board denied service 
connection for a heart disability, a kidney disability, and a 
lung disability.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

In an Order dated October 14, 2005, the Court vacated and 
remanded the December 2003 Board decision.  

In December 2005, the judgment of the Court was entered, and 
in February 2006 the Court issued a mandate.  

In December 2008, VA filed a Motion to Recall the Mandate and 
Dismiss in light of the Veteran's death.  In May 2010 the 
Court denied the VA's motion.


FINDING OF FACT

The Veteran died in October 2005 before the Board promulgated 
a decision after the Board decision of December 2003 was 
vacated and remanded by the Court.  




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the appeal.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the public record of the community where death 
occurred will be accepted as proof of death.  38 C.F.R. § 
3.211(a).

A copy of a public record from the Office of the City Civil 
Register, Republic of the Philippines, Province of Pampanga, 
City of San Fernando, establishes that the Veteran died in 
October 2005, while his claims were on appeal after the 
Board's decision of December 2003 was vacated and remanded by 
the Court for compliance with VA's duty to assist. 

As the Veteran died during the pendency of the appeal, as a 
matter of law, the Veteran's appeal does not survive his 
death, and the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009). Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 
(Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53- 54 
(1994).

The Board's dismissal of the appeal does not affect the right 
of an eligible person to file the request to be substituted 
as the appellant for purposes of processing the claim to 
completion.  Such request must be filed not later than one 
year after the date of the Veteran's death.  See Veterans 
Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 
212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 
5121A, substitution in case of death of a claimant who dies 
on or as of October 10, 2008).



As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under § 5121(a) of this title..." The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death. Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to death of the claimant 
should file a request for substitution with the VA Regional 
Office from which the claim originated (listed on the first 
page of this decision).

The dismissal of the appeal is consistent with the Court's 
Order to denyVA's motion to dismiss and places the Veteran's 
estate and any eligible party for substitution in the same 
procedural posture as the estate and party for substitution 
would have been in when the Court entered its mandate in 
February 2006.  Stated differently, neither the Veteran's 
estate nor eligible party for substation is prejudiced by 
dismissing the appeal.  


ORDER

The appeal is dismissed.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


